Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 13, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142126                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  BRAD ALLEN PSCHIGODA,                                                                                   Mary Beth Kelly,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 142126
                                                                    COA: 296157
                                                                    Berrien CC: 2008-003154-DC
  RACHEL REBECCA DOOLEN,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 12, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 13, 2011                    _________________________________________
           p0111                                                               Clerk